Case: 10-30155     Document: 00511177165          Page: 1    Date Filed: 07/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            July 19, 2010

                                     No. 10-30155                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



DIANE WILLIS

                                                   Plaintiff-Appellant
v.

RAY NAGIN, Mayor, City of New Orleans; DEREK MERCADEL, Legal
Department; SHARON MCDONALD, Sanitation Department; WARREN
RILEY; NICOLE POWELL, Officer; LEJEAN JACKSON, Officer

                                                   Defendants-Appellees




                 Appeal from the United States District Court for
                  the Eastern District of Louisiana, New Orleans
                                  2:09-CV-4202


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        Diane Willis (“Willis”), a resident of New Orleans, filed a pro se suit
against the City of New Orleans, its mayor and various other city officials,
alleging damages related to Sanitation Department mis-billing and multiple
instances of police inattention and harassment. The district court gave the pro
se plaintiff’s petition a liberal interpretation, and viewing the petition in that

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30155    Document: 00511177165      Page: 2   Date Filed: 07/19/2010

                                  No. 10-30155

light considered whether she had stated a cause of action under 42 U.S.C. §
1983. The court concluded that she had not. The district court concluded that
even if Willis’ inattention claims were substantiated, such individual behavior
did not qualify as a violation of § 1983. The district court also found that her
police inattention and harassment claims did not state a § 1983 claim either, and
thus dismissed all of her related claims. Finding that she had stated no federal
claim, the district court declined to exercise supplemental jurisdiction over the
state claims.
      On appeal, Willis simply repeats her earlier arguments alleging police
harassment and inaction. She makes no legal argument expressing how the
district court erred in dismissing her claims, and offers no substantive argument
to challenge the district court’s ruling. To the extent that Willis rephrases her
argument, she still fails to take into account the reasoning of the district court.
Moreover, even if we construe her brief as “naked assertion that the district
court erred,” that is not enough to form an appeal that can be entertained by this
court. American States Ins. Co. v. Bailey, 133 F.3d 363, 372 (5th Cir. 1998)
(“Failure to provide any legal or factual analysis of an issue results in waiver”);
Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987). In sum, Willis has
raised no issue that can be noticed or entertained by this court on appeal.
      Accordingly, for the reasons stated above, we affirm the judgment of the
district court.

      AFFIRM.




                                         2